Title: To George Washington from Robert Rutherford, 20 July 1758
From: Rutherford, Robert
To: Washington, George



Sir
Winchester July 20th 1758

It gives me real Concern to trouble you further—but the Continued Complaints of the inhabitants and intreaties of my Men; as almost the whole of them that have been in the Fort have Contracted Severe fluxes which has vastly weakend the Company; Obliges me to Presume to Mention One Step which Might be taken to relieve them; which is this; there are in Fort Loudoun Several of the new Regiment in Such a State that it is impossible for them to undergo the fateigues of Marching this Season, even if they are removed from that Place, their Corps must inevitably enrich the Soyl only a Little further from home & were they Continued there where they Can be Comforted with Proper Nourishments, it woud render them Capable of Performing duty in the Garrisson very soon—by this time I am also truly Sensible there are Many others of that Regiment in the Same Circumstance, and were they Sent back to this Garrisson ⅔ds of them Might be recovered, which woud be treating the Poor wretches with the Hospitality due to Human Creatures, and Disposing of them for the Common Good—I am truly Conscious, that every thing in your Power will be done for the best.
There is a good Prospect of Success in the insuing Election, as your friends Push every thing with the greatest ardour; even

down to Will the Hatter and his Oyly Spouse Shew the greatest Spirit in the Cause. I am with Sincere Esteem Dear Sir your most obt Hble Sert

R. Rutherford

